UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6164



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS HOUSER, a/k/a Robert Joiner, a/k/a
Thomas Gross, a/k/a Edward Kingman, a/k/a
Tommy King, a/k/a Thomas King, a/k/a Ian
Hopkins, a/k/a Tim Hopkins, a/k/a Timothy
Hopkins, a/k/a Ian King,

                                            Defendant - Appellant.




                            No. 03-6165



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THOMAS HOUSER, a/k/a Robert Joiner, a/k/a
Thomas Gross, a/k/a Edward Kingman, a/k/a
Tommy King, a/k/a Thomas King, a/k/a Ian
Hopkins, a/k/a Tim Hopkins, a/k/a Timothy
Hopkins, a/k/a Ian King,

                                            Defendant - Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-01-125, CR-02-36)


Submitted:   April 17, 2003              Decided:     April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Houser, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

      In these consolidated appeals, Thomas Houser appeals the

district court’s orders denying his motions for transcripts at the

Government’s expense and other documents related to his criminal

convictions, which he did not appeal following his guilty plea. We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.          See United

States v. Houser, Nos. CR-01-125; CR-02-36 (E.D. Va. Jan. 6, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    3